Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:1-17: The present invention is a method for estimation of radiation exposure by bio-dosimetry in a sample of cells, prepared for cytogenetic analysis from single individual, method performed using an automated digitally controlled microscope system. Independent claim 1 identifies the following unique and distinct limitation  “determining a dose response for the sample, dose response being an average dicentric chromosome frequency over all images by summing the total number of true positive dicentric chromosomes in step (vi) and dividing by the number of images in step (vit),  computing the radiation exposure using a previously determined dose response related calibration curve that is related to the dose response of step (viii) by the quadratic equation, Y =   a X (square) + b X +  c, wherein a, b, and c are coefficients of the curve, and wherein X denotes dose response and Y denotes radiation exposure“.  The prior art  of record disclose a method for estimation of radiation exposure by bio-dosimetry in a sample of cells, prepared for cytogenetic analysis from single individual, method performed using an automated digitally controlled microscope system, fail to anticipate the above limitations or render the limitations obvious singularly or in combination.
                           Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398. The examiner can normally be reached Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667